Title: From George Washington to Colonel Peter Gansevoort, 25 October 1779
From: Washington, George
To: Gansevoort, Peter


        
          Dear Sir
          Head Quarters West point 25th Octobr 1779.
        
        General Schuyler has shewn me a letter from Mr Douw of Albany by which I perceive that you did not think my letter of the 12th to General Schuyler or in his absence to Mr Douw desiring the release of the Mohawks, a sufficient authority to you to give them up, as the order was not in positive terms, nor directed to you. Upon referring to the letter, I find it was not a full order, tho’ I meant it as such. You will therefore be pleased on the receipt hereof to deliver the Indians to Mr Douw, who will lay them under such obligations for their future good behavior as he shall think necessary. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      